Citation Nr: 1107837	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 2002 to March 
2004.  The Board notes that the Veteran was discharged under 
other than honorable conditions in March 2004.  However, a June 
2008 administrative decision determined that the Veteran's 
discharge is honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for her claimed left foot condition and a 
right middle finger condition.  

The Veteran timely submitted a notice of disagreement as to both 
issues adjudicated in August 2008.  However she perfected an 
appeal only as to the left foot issue.  See VA Form 9, July 2009.  
Thus, the right middle finger claim is no longer in appellate 
status.

The a request to reopen service connection for a right 
middle finger condition has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran suffered a stress fracture of her left second 
metatarsal during military service, but such was shown to have 
resolved during service.

2.  The Veteran does not have a current diagnosis referable to 
the left foot at any time during the appeal period, other than 
pain without a noted underlying medical malady.




CONCLUSION OF LAW

The criteria for establishing service connection for a left foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2008 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  Moreover, 
the Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

On appeal, the Veteran contends that she is entitled to service 
connection for a  left foot disorder because she had a stress 
fracture during service and because her foot currently is painful 
and sore.  In her September 2008 notice of disagreement that she 
specifically admits that her stress fracture healed during 
service and that after boot camp she proceeded to serve on active 
duty as a cook on a naval vessel.  She stated that she continued 
to have pain and soreness in her left foot throughout service, 
however.  She also reported continued pain, soreness, and aching 
since discharge from service.

The Veteran's service treatment records demonstrate a normal left 
foot upon enlistment.  See November 2001 entrance examination.  
However, in June 2002, she sought treatment for a stress fracture 
of her left foot.  It was noted that she had a left second 
metatarsal stress fracture.  She reported feeling much better at 
that time and could ambulate without any pain.  After the 
examination, the impression was "healing stress fracture of the 
left second metatarsal."

Regarding in-service radiographic evidence, X-rays dated in May 
2002 demonstrate a stress fracture involving the mid-portion of 
the second metatarsal.  June 2002 x-rays noted a healing stress 
fracture of the left second metatarsal in satisfactory and stable 
position.

In December 2002, the Veteran complained of left foot pain.  She 
reported that she had broken her left foot approximately 7 months 
prior, and that it currently felt the same as when she broke her 
foot.  The Veteran was working as a cook in the galley.  No 
treatment appears to have been rendered at that time, and no 
subsequent complaints are seen after December 2002.  A report of 
medical history completed at the time of the Veteran's separation 
notes a fracture in her right foot in 2000, which was considered 
not disabling.  The Veteran's left foot was not noted.

Following discharge from service, the Veteran filed a claim of 
service connection for a left foot disability in April 2008.  She 
underwent a VA examination of her left foot in August 2008.  At 
that time, she reported that she had sustained a stress fracture 
in her left foot during boot camp.  She also reported aching and 
soreness, as well as subjective complaints of pain, in her left 
foot and related such to her stress fracture.  Objectively, there 
was no edema of the foot and there was no evidence of abnormal 
weightbearing.  The Achilles tendon was normally aligned.  There 
was mild tenderness to palpation along metatarsal heads 2, 3, and 
4.  

X-rays from the examination noted spurs posteriorly on the 
calcaneus, with no fractures or dislocations shown.  The rest of 
the left foot was normal.  The x-ray documented a minor 
abnormality, noting a spur posteriorly on the calcaneus, but no 
fissures were seen at that time.  

Following the examination, including the August 2008 x-rays, the 
VA examiner diagnosed the Veteran with a resolved left foot 
stress fracture.  He noted that the clinical and radiographic 
findings supported a healed left foot stress fracture.  He 
further commented that the stress fracture was related to 
service, where she was put on crutches and a surgical boot for 
two months for healing.

The Veteran also sought treatment at VA in August 2008.  At that 
time she complained of "left foot pain status post fracture with 
residual."  After examination, however, she was only diagnosed 
with left foot pain, status post fracture.  The VA doctor noted 
that the Veteran recently had received inserts for her shoes.

On the basis of the foregoing evidence, the Board finds that 
service connection for a left foot condition is not warranted.  
While the Board concedes that the Veteran had a left foot stress 
fracture in service, such was shown to have healed prior to 
discharge.  Indeed, this was even acknowledged by the Veteran in 
her September 2008 notice of disagreement.  Again, no left foot 
complaints were raised in the February 2004 report of medical 
history associated with the Veteran's separation.  

The Veteran is competent to state the symptomatology that she has 
been experiencing since service, to include pain, aching and 
soreness in her left foot.  However, she is generally not 
competent to render a diagnosis of any left foot disability.  As 
a limited exception to this rule, in Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

In this case, none of the criteria under Jandreau have been 
satisfied.  Accordingly, the lay evidence here does not establish 
a left foot diagnosis.

 
Again, the Board finds that there is no current diagnosis of any 
left foot disorder.  Specifically, the VA examiner noted the 
Veteran's complaints of pain, soreness and aching, as well as the 
stress fracture in service.  After examination, claims file 
review, and x-rays, the VA examiner diagnosed the Veteran with a 
resolved left foot stress fracture.  The VA treatment records 
only show a diagnosis of left foot pain, status post stress 
fracture; there is no noted diagnosis of any left foot disability 
or disease in the VA treatment records.  

While the Veteran is adamant that she has some left foot 
condition, as specifically evidenced by her pain, soreness and 
aching, the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection can 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part, vacated in part on other grounds sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 
2001).  In this case, while the Veteran has competently and 
credibly that she has pain, soreness and aching in her foot, the 
competent clinical evidence of record does not demonstrate any 
current disability.  Instead, the Veteran's stress fracture is 
shown to have resolved and no diagnosis of any left foot 
disability has been rendered throughout the appeal period.  
Accordingly, the Board must deny the Veteran's claim of service 
connection for a left foot condition at this time because no 
current diagnosis is shown throughout the appeal period.  See 38 
C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) 
(Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability). 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for a left foot disability is denied.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


